COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN THE INTEREST OF O. C. V. AND M.              §               No. 08-15-00355-CV
 S. V., JR.,
                                                 §                  Appeal from the
                       Appellant.
                                                 §                383rd District Court

                                                 §             of El Paso County, Texas

                                                 §              (TC# 2012DCM10912)

                                              §
                                            ORDER

       The Court GRANTS the Motion for Extension of Time to File Findings of Fact and

Conclusions of Law in reference to this Court’s order of March 28, 2016. The trial court is

directed to file written findings of fact and conclusions of law with the District Clerk of El Paso

County on or before June 6, 2016. The District Clerk of El Paso County is directed to prepare

and file a supplemental clerk’s record containing the findings of fact and conclusions of law with

the Clerk of this Court on or before June 16, 2016.

       IT IS SO ORDERED this 6th day of May, 2016.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.